Citation Nr: 0935904	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  06-34 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than May 19, 2004, 
for the award of service connection for irritable bowel 
disease.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1944 to July 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Togus, Maine, Department of Veterans 
Affairs (VA) Regional Office (RO).

In an October 2005 rating decision, the RO awarded service 
connection for irritable bowel disease, effective May 19, 
2004.  The Veteran appealed the effective date assigned.  In 
a July 2007 decision, the Board denied the claim.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In 2008, the Veteran and the 
Secretary of VA filed a joint motion to vacate the Board 
decision and remand the case.  The Court granted the motion 
in January 2009.

The case was returned to the Board, and the undersigned 
Veterans Law Judge held a video conference hearing in June 
2009.  A transcript of that hearing has been associated with 
the claims file, along with a July 2009 statement from the 
Veteran's representative. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The rating decisions issued in October 1952, September 
1988, and April 1990, denying entitlement to service 
connection for a gastrointestinal and/or denying reopening 
that claim are final.  

2.  On January 4, 1993, the Veteran submitted an application 
to reopen the claim of entitlement to service connection for 
a gastrointestinal disorder.

3.  A September 1993 rating decision denied reopening the 
claim for entitlement to service connection for ulcerative 
colitis.

4.  Testimony provided at a December 1993 RO hearing 
constituted a timely notice of disagreement with the 
September 1993 rating decision.

5.  The facts establish that entitlement to service 
connection for irritable bowel disease, secondary to 
posttraumatic stress disorder arose, as of May 13, 1996, 
which is the date VA received a report from a private 
physician linking an irritable bowel syndrome and the 
Veteran's service-connected posttraumatic stress disorder.

6.  The preponderance of the evidence is against finding that 
entitlement to an effective date prior to May 13, 1996, for 
an award of service connection for irritable bowel disease is 
warranted.  


CONCLUSION OF LAW

The criteria for an effective date of May 13, 1996, and no 
earlier, for the award of entitlement to service connection 
for irritable bowel disease based on aggravation by a 
service-connected disability have been met.  38 U.S.C.A. §§ 
5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
As service connection for irritable bowel disease has been 
granted, and an initial rating and an effective date have 
been assigned, the notice requirements of 38 U.S.C.A. 
§ 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  
 
As to the duty to assist, VA has not obtained any evidence in 
connection with this claim.  In claims of entitlement to an 
earlier effective date, it is common that all pertinent 
evidence which may be considered is already in the claims 
file that is used to make a determination whether an earlier 
effective date is warranted.  That is the situation in this 
case.  The Veteran has not identified any other evidence that 
needs to be obtained, and there were no allegations of the 
failure to assist the Veteran when the case went before the 
Court in January 2009.  VA did not provide the Veteran with 
an examination in connection with this claim, as it does not 
meet the statutory requirements for entitlement to a VA 
examination or medical opinion.  See 38 U.S.C.A. § 
5103A(d)(2)(A)-(C) (West 2002); 38 C.F.R. § 3.159(c)(4)(A)-
(C) (2008).  

The Veteran was provided with a hearing before the Board in 
June 2009.  At the hearing, there was a discussion whether 
the Veteran was claiming clear and unmistakable error in a 
prior rating decision.  The Board left the file open to allow 
the Veteran to submit documentation addressing whether he 
would pursue a claim of clear and unmistakable error.  In 
July 2009, the representative submitted a letter stating that 
the Veteran would not be filing a claim of clear and 
unmistakable error at this time.  Rather, the representative 
alleged that a 1996 rating decisions denying entitlement to 
service connection for irritable bowel disease secondary to 
posttraumatic stress disorder contained clear and 
unmistakable error.  

The Board has determined that the Veteran's December 1993 
testimony did, in fact, constitute a timely notice of 
disagreement in response to the September 1993 rating 
decision.  Hence, the 1996 rating decisions are not final, 
and cannot contain clear and unmistakable error as a matter 
of law.  See 38 C.F.R. § 3.105(a) (2008).  The Board finds no 
reason to determine that there is an inextricably-intertwined 
issue raised in the July 2009 submission that would prevent 
the Board from considering the current appeal.  The Veteran 
appears to agree with this determination.  See July 15, 2009, 
letter, stating, "[B]ecause we have not yet filed a [clear 
and unmistakable error] claim[,] we are asking that you 
simply proceed to adjudicate the pending issue."  Hence, the 
case is ready for adjudication.  



Analysis

The Veteran claims that he should have been granted service 
connection for irritable bowel disease prior to May 19, 2004.  
He has alleged several dates during the appeal period.  He 
claims it should go back to the date service connection for 
posttraumatic stress disorder was awarded, which is December 
15, 1992.  He later claimed that it should go back to 1952 or 
1953, when he was hospitalized for irritable bowel disease.  
His rationale is that if it is service connected now, it 
should have been service connected then.  

For background purposes, service connection for colitis was 
denied in an October 1952 rating decision.  This is the first 
rating decision addressing a gastrointestinal disability.  
The Veteran was notified of that determination in November 
1952, including his appeal rights.  He did not appeal.

The Veteran later sought to reopen the claim, which was 
administratively denied in a September 1988 decision because 
it was held that he had not submitted new and material 
evidence.  He was provided his appellate rights at that time, 
and he did not submit a timely notice of disagreement.

In March 1990, the Veteran submitted a notice of disagreement 
with the September 1988 decision, claiming he had never 
received notice of that decision.  The RO correctly 
considered that submission as an application to reopen the 
claim and denied reopening in a March 1990 rating decision.  
The Veteran was informed of the determination the following 
month, along with his appellate rights.  He did not appeal 
the decision.  

On January 4, 1993, the Veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, that was construed as an 
application to reopen the claim for entitlement to service 
connection for a gastrointestinal disability, including 
colitis.

In a September 1993 rating decision, the RO denied reopening 
the claim, determining that the Veteran had not submitted new 
and material evidence.  At that time, the Veteran was also 
pursuing claims for entitlement to service connection for 
posttraumatic stress disorder, and residuals of a right hand 
laceration, which claims had been denied in a February 1993 
rating decision.

At a December 1993 RO hearing, which had been scheduled in 
connection with the Veteran's perfected appeal involving the 
issues of service connection for posttraumatic stress 
disorder and residuals of a right hand laceration, the 
Veteran made comments about having bowel problems, which he 
attributed to service.  See pages 9 and 11 of the hearing 
transcript.  The hearing officer noted to the Veteran that he 
was not currently considering "[t]hat issue" but noted the 
Veteran may want to reopen that claim.  See page 12 of the 
hearing transcript.  

In March and April 1994 decisions, the hearing officer/RO 
granted entitlement to service connection for posttraumatic 
stress disorder effective December 15, 1992.

On January 12, 1996, the Veteran submitted a claim of 
entitlement to service connection for stomach and colitis 
disorders secondary to posttraumatic stress disorder.  In an 
April 1996 rating decision, the RO considered the claim as a 
new claim and denied it.  In 1996, the determination that the 
secondary service-connection claim was a new claim was in 
accordance with case law in existence at that time.  Perman 
v. Brown, 5 Vet. App. 237, 239 (1993) (concluding that 
service connection for hypertension on a direct basis, and 
service connection for hypertension secondary to 
posttraumatic stress disorder, were "two separate and 
distinct claims.")  The Veteran submitted additional 
evidence, and the RO issued additional rating decisions in 
May 1996 and November 1996, continuing the denial of the 
claim.  

On May 19, 2004, the Veteran submitted a statement requesting 
to reopen a claim of entitlement to service connection based 
on alleged radiation exposure and noted he was seeking 
service connection for arthritis.  (The document is silent as 
to a gastrointestinal/bowel disability.) 

In an October 2005 rating decision, the RO granted 
entitlement to service connection for irritable bowel disease 
secondary to posttraumatic stress disorder on grounds of 
aggravation, effective May 19, 2004.  It determined that the 
Veteran's service-connected posttraumatic stress disorder had 
aggravated irritable bowel disease.  The Veteran appealed the 
effective date assigned. 

In a July 2007 decision, the Board determined that the 
October 1952, April 1990, September 1993, April 1996, May 
1996, and November 1996 rating decisions were final, and the 
Veteran was precluded from obtaining an effective date 
earlier than the May 2004 date.  As stated above, the Veteran 
appealed the Board's decision to the Court.

The Veteran and the Secretary of VA determined that the Board 
had failed to consider whether testimony provided by the 
Veteran at a December 1993 RO hearing constituted a valid 
notice of disagreement in accordance with the holding in 
Tomlin v. Brown, 5 Vet. App. 355 (1993).  Specifically, they 
argued that a September 1993 rating decision denied reopening 
the claim for service connection for a gastrointestinal 
disorder and within one year, the Veteran provided testimony 
at an RO hearing, stating he believed his bowel problems had 
started in service.  The parties determined that the Board 
needed to address whether such testimony constituted a notice 
of disagreement.

In June 2009, the Veteran provided testimony before the 
undersigned.  He argued that service connection for irritable 
bowel disease should go back to 1951.  See hearing transcript 
at page 8.  He asserted he had been hospitalized at that time 
for his bowel problems, which were attributable to radiation 
exposure, and argued that if the disability was service 
connected in 2004, it should be service connected in 1951.  
Id. at pages 9-10.  The representative argued that December 
1993 hearing testimony constituted a timely notice of 
disagreement to the September 1993 rating decision.

The Board has thoroughly reviewed the evidence of record and 
agrees with the argument that his December 1993 testimony at 
the RO hearing constituted a timely notice of disagreement to 
the September 1993 rating decision, which had denied 
reopening the claim of entitlement to service connection for 
a gastrointestinal disorder.  See Tomlin, 5 Vet. App. 355.  
Specifically, while the September 1993 rating decision 
addressed whether the Veteran had submitted new and material 
evidence, the bottom line of the decision was a finding that 
the Veteran's bowel disability was not related to service.  
At the December 1993 hearing, the Veteran's assertion that 
his bowel disability was related to service indicated he 
disagreed with the outcome of the September 1993 rating 
decision.  This is sufficient to be a notice of disagreement.  
Id.  Thus, the Board concludes that the Veteran's claim for 
service connection for a gastrointestinal/bowel disorder 
(irritable bowel disease) has been pending as of January 4, 
1993.

While the Veteran has argued that service connection should 
be granted effective from 1951, there has been no argument 
made by him or his representative that the 1952, 1988, and 
1990 rating decisions that either denied service connection 
for a gastrointestinal/bowel disability or denied reopening 
such claim are not final because they contain clear and 
unmistakable error.  In fact, the Veteran concedes that these 
rating decisions are final based on the submissions from his 
representative.  Because the last final decision is in 1990, 
the Veteran is legally barred from obtaining an effective 
date earlier than 1990.

The assignment of effective dates of VA awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection and a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of service connection 
and compensation based on a reopened claim will be, "[d]ate 
of receipt of claim or date entitlement arose, whichever is 
later." 38 C.F.R. § 3.400 (emphasis added).

After reviewing all the evidence of record, the Board 
concludes that the evidence supports an effective date of May 
13, 1996, for entitlement to service connection for irritable 
bowel disease, and that the preponderance of the evidence is 
against an effective date earlier than that.  The reasons 
follow.

In a letter received by VA on May 13, 1996, letter from the 
Veteran's treating physician, Dr. AJM stated the Veteran's 
medical problems included irritable bowel syndrome and 
anxiety and depression.  He stated, "I do believe that [the 
Veteran] has an underlying anxiety and depressive syndrome 
which exacerbates his irritable bowel syndrome."  The Board 
finds that this letter is the first documented competent 
evidence in the record that establishes a nexus between 
irritable bowel disease and a service-connected disability.  
Specifically, the examiner determined that a service-
connected disability was aggravating a non-service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Thus, May 13. 1996 is the date the Board finds that 
entitlement to service connection for irritable bowel disease 
secondary to posttraumatic stress disorder arose.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Prior to this date, the competent evidence did not establish 
a nexus between irritable bowel syndrome and service or a 
service-connected disability because it was either silent for 
a relationship or insufficient to establish a relationship.  
Initially, the Board notes that it finds the Veteran's 
allegations of having bowel problems in service are not 
credible.  The service treatment records are silent for any 
bowel problems, and the separation examination shows normal 
examination of the abdomen.  In a July 1952 letter from the 
Veteran's treating physician, Dr. LB noted the Veteran had 
reported that his bowel problems had begun in 1949-three 
years after the Veteran's discharge from service.  This is 
consistent with what the Veteran reported when he was 
hospitalized at a VA facility in July 1952.  See July 7, 1952 
VA hospitalization summary report, where examiner noted, 
"This 25-year-old man entered the hospital 7/7/52 
complaining that he had had bloody diarrhea for three years.  
He was perfectly well until then. . . ."  (Emphasis added.)  

The Board accords the service treatment records and these 
1952 documents high probative value, and finds the Veteran's 
report of medical history reported at those times to be 
wholly reliable.  The Veteran's subsequent report of in-
service bowel problems is contradicted by his earlier 
statements and is not credible and is rejected.  

To the extent that an April 1993 private medical record from 
Dr. AJM purports to attribute gastrointestinal problems to 
service, the Board does not accept such medical opinion 
because it is clearly based upon history provided by the 
Veteran, which history the Board rejects.  To conclude, none 
of the competent evidence prior to 1993 establishes a nexus 
between irritable bowel disease and service and/or a service-
connected disability.

The December 1993 private medical record from Dr. AJM is 
silent for any nexus between irritable bowel disease and 
either service or a service-connected disability.  The 
October 1994 VA examinations (evaluating posttraumatic stress 
disorder and a right hand laceration) are silent as well.  

There is an October 1995 VA psychiatric evaluation report, 
wherein the VA examiner included the diagnosis of "Colitis" 
under Axis III of the DSM III-R when he diagnosed 
posttraumatic stress disorder under Axis I.  In reading what 
Axis III represents, DSM-III-R states the following, in part:

Axis III permits the clinician to 
indicate any current physical disorder or 
condition that is potentially relevant to 
the understanding or management of the 
case.  These are the conditions listed 
outside the mental disorders section of 
ICD-9-CM.  In some instances the 
condition may be etiologically 
significant (e.g., a neurologic disorder 
associated with Dementia); in other 
instances the physical disorder may not 
be etiologic, but important in the 
overall management of the case.

American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 3rd Edition (1987) (DSM-III-R) 
(emphasis added).

The Board finds that the bare listing of "colitis" under 
Axis III is insufficient to establish a nexus to the service-
connected posttraumatic stress disorder.  First, the examiner 
made no mention in the body of the examination report of a 
relationship between the two.  The examiner noting that the 
Veteran had posttraumatic stress disorder and colitis does 
not establish that such disabilities are related to each 
other.  Second, the wording used by the DSM-III-R indicates 
that a diagnosis under that axis "may be" related to the 
psychiatric disorder or it "may not be" related.  This is 
too speculative to establish a nexus.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) (medical opinion stating 
veteran's death may or may not have been averted had VA 
effectively intubated the veteran was speculative).  This 
examiner did not physically examine the Veteran.  Rather, he 
provided a psychiatric evaluation.  He also did not 
clinically verify that the Veteran had colitis.  See, e.g., 
Dr. AJM's letter received on May 13, 1996, letter which 
stated that he had "no records corroborating" the diagnosis 
of colitis.  

Finally, in a March 1996 letter from Dr. AJM, he stated that 
the Veteran had anxiety and depression, which "can be 
related" to the Veteran's service.  He added, "This may in 
fact be exacerbating his irritable bowel syndrome."  The 
Court has determined that the use of the word "may" also 
indicates "may not" and is too speculative to establish a 
nexus.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion stating veteran "may have been having some symptoms 
of his multiple sclerosis for many years" could also be 
interpreted as "may not have" and therefore deemed too 
speculative).  The Board find the word "can" essentially 
holds the same meaning as "may."  Reading the letter in its 
entirety, Dr. AJM seems too unsure to relate to the two 
disabilities.  Comparing the March 1996 letter to the May 
1996 letter shows that Dr. AJM was more sure of the 
relationship in May 1996.

To sum up the Board's analysis, the date of claim is January 
4, 1993.  For all the reasons described above, the Board 
concludes that the facts in this case establish that 
entitlement arose as of the date of receipt of a May 13, 
1996, private medical opinion.  Applying the statute and 
regulation to the facts in this case, the appropriate 
effective date is May 13, 1996, as it is the later date of 
the two dates.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

As to an effective date earlier than May 13, 1996, as 
explained above, the Board concludes the preponderance of the 
evidence is against an earlier effective date for all the 
reasons described above  To reiterate, prior to May 13, 1996, 
the Board finds the evidence preponderates against 
establishing a nexus between irritable bowel disease and 
service or a service-connected disability.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, except to the extent that the 
claim is allowed, the preponderance of the evidence is 
against the appellant's claim, and the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an effective date of May 13, 1996, for the 
award of service connection for irritable bowel disease 
secondary to posttraumatic stress disorder, is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


